El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
Esta es una acción civil de daños y perjuicios fundada en discrimen racial.
En la noche del 14 de agosto de 1943, los demandantes Rafael Muriel y su esposa Paula Olavarría, Rafael Pérez *372García y su esposa Juanita Velázquez y Jorge Haddock y su esposa Ana Delia Cordero, llegaron al Club Esquife —sitio de negocio público en la Av.enida Lutz de Santurce donde se servían comidas y se bailaba — perteneciente a y administrado por el demandado Salvador Suazo, con el pro-pósito de comer y de participar en la fiesta que allí se cele-braba. Muriel — Primer Teniente del Ejército de los Esta-dos Unidos — y Pérez García — Capitán—vestían de uni-forme,
Después de dejar sus automóviles en un sitio contiguo al club, se dirigieron todos por la escalera al salón de baile, en la planta alta, pero fueron detenidos por el portero Julio Díaz, cerca de la entrada al salón, impidiéndoles éste conti-nuar su marcha y manifestándoles que lo sentía mucho pero que no podían entrar al club porque en dicho sitio no se permitían personas de color; que ésa era una orden del de-mandado que él tenía que respetar. Ante la actitud del por-tero, Pérez García le indicó su deseo de entrevistarse con el administrador del club para conocer las razones por las cua-les no se permitía la entrada al club a personas de color. Al venir el demandado, Pérez García le- informó sobre lo que les había ocurrido. El demandado ratificó lo que el por-tero les había dicho, reiterándoles que en su negocio él no permitía personas de color; que lo sentía mucho pero que no podía permitirles allí por ser de color. Insistió Pérez Gar-cía en que les permitiera la entrada, ya que anteriormente él había estado solo en el club y que en dicha ocasión el de-mandado lo había aceptado, contestando Suazo que ésa era su “disposición” en el negocio. Intervino entonces Muriel, indicando a- Suazo que aparentemente él ignoraba la exis-tencia de una ley que prohibía que se le cerraran las puer-tas de un establecimiento público a una persona por razón de religión, color o raza. Suazo le contestó que aquél era su negocio y que el gobierno, nada tenía que ver con el mismo. Al replicarle Muriel que él era un Oficial del Ejército, el *373demandado le ripostó que él nada tenía que ver con el ejér-cito, que aquél era su negocio y que las personas de color no se lo mantenían.
. La discusión, que sé inició tranquilamente, se tornó aca-lorada. Con tal motivo, muchas de las personas que esta-ban en el club se aglomeraron alrededor de los demandantes y el demandado, cerca del salón de baile, en la “barra”. En vista de la decisión irrevocable del demandado, los de-mandantes bajaron las escaleras con sus esposas y se reti-raron hacia sus casas. Iban contrariados y avergonzados, en estado de excitación nerviosa por la humillación pública de que habían sido objeto. Tanto la actitud del demandado como la del portero produjo en ellos gran depresión moral. Por varios meses se abstuvieron de visitar otros sitios de diversión en la Capital, temerosos de que pudiera repetirse el incidente. Era la primera vez que tal cosa les ocurría. La esposa de Muriel salió del sitió llorosa no pudiendo asistir a su trabajo al día siguiente. El propio Muriel se sentía humillado y hasta cambiado, con un complejo de inferioridad que nunca antes había sentido. Haddock, empleado del Hotel Condado, tuvo que explicarle a su jefe lo que le había sucedido en el Club Esquife.
Hasta aquí los hechos que consideró probados el juez sen-tenciador a quien las partes, luego de un juicio en sus méri-tos ante un juez interino, sometieron el caso para decisión por la transcripción de la evidencia presentada en el juicio. La demanda fué declarada con lugar, condenándose al de-mandado a satisfacer a cada uno de, los esposos demandan-tes, para la sociedad de gananciales constituida por cada uno de ellos con sus respectivas esposas, por los daños y perjui-cios ocasionados a cada miembro de cada sociedad, lá’ suma de $1,000, en total $3,000, más las costas y $300 para hono-rarios de abogado.
No conforme el demandado apeló para ante este Tribunal y sostiene en su alegato que el tribunal inferior cometió *374los siguientes errores: (1) resolver que la demanda aduce hechos constitutivos de causa de acción; (2) resolver que los maridos demandantes no reclaman para sí sino para la socie-dad de gananciales; (3) resolver que los maridos demandan-tes reclaman para la sociedad de gananciales no sólo daños y perjuicios sufridos por cada uno de ellos, sino los sufridos por sus respectivas esposas; (4). declarar probados los hechos de la demanda; (5) actuar con pasión y prejuicio al con-siderar y apreciar la prueba y (6) al dictar sentencia a favor de los demandantes.
Dos son los argumentos del apelante al discutir su primer señalamiento de error: (1) que la causa de acción, de existir, corresponde a la sociedad de gananciales y no a los demandantes individualmente y (2) que los daños alegados en la misma son daños morales por sufrimientos mentales y tales daños no pueden concederse a no ser que vayan acom-pañados de daños físicos.
 La causa de acción por daños a uno de los cónyuges pertenece, efectivamente, a la sociedad de gananciales y la demanda debe ser radicada por el marido como administrador de la misma. Serra v. Autoridad de Transporte, 68 D.P.R. 626; Valiente & Cía. v. Corte, 68 D.P.R. 529; Guadalupe v. Corte, 65 D.P.R. 293; Segarra v. Vivaldi, 59 D.P.R. 803; Serrano v. González, 68 D.P.R. 623; Rivera v. De Martínez, 70 D.P.R. 482; Meléndez v. Iturrondo, 71 D.P.R. 60; Flit v. White Star Bus Line, Inc., 49 D.P.R. 144 y Vázquez v. Valdés et al., 28 D.P.R. 467. Pero estamos convencidos, bajo la autoridad de los casos de Meléndez v. Iturrondo, supra, y Serra v. Autoridad de Transporte, supra, que si bien los maridos comparecieron en esta acción “por sí y además dando el concurso” a sus respectivas esposas, ejercitaron la causa de acción pará beneficio de la sociedad conyugal — a quien pertenecía — como administradores de la misma, y no para ellos individualmente, siendo innecesario y superfluo el concurso que aparecen dando a sus res-*375pectivas esposas. La reclamación de los daños no sólo se hizo alegando los sufridos por ellos individualmente, si que también los sufridos por cada una de sus esposas. ’ No tiene razón, pues, el apelante, sobre este extremo de su primer señalamiento de error. Por idénticos motivos desestimamos también el segundo y el tercero de los errores señalados.
Tampoco tiene razón en lo referente a la falta de causa de acción por no alegarse daños físicos. En esta jurisdicción ha quedado definitivamente establecido el derecho a reclamar, en acciones ex delicto, daños y perjuicios por humillaciones y sufrimientos mentales independientemente de la existencia de daños físicos. Rivera v. Rossi, 64 D.P.R. 718; Vélez v. General Motors, etc. Corporation, 59 D.P.R. 584 y Mejías v. López, 51 D.P.R. 21. Y es bueno recordar que quizás el daño causado por una humillación como la sufrida por los demandantes en este pleito es de más importancia que muchos daños físicos. Es en el alma de los hombres —y no en el pigmento de la piel — donde se anidan las sensibilidades y los valores del espíritu, que siempre se quiebran más hondamente por el impacto de la agresión moral que por el impacto de la agresión física.
 El apelante, sin embargo, insiste en que no pro-cede conceder indemnización por daños morales, si los mismos no van acompañados de daños físicos cuando la causa de acción se basa en la infracción de una ley especial que dispone una penalidad por tal infracción, y que cuando un estatuto crea un derecho y prescribe un remedio por su violación, tal remedio es exclusivo.
Se trata aquí de una acción civil contra el demandado por los daños morales sufridos por los demandantes al negar-les aquél acceso, servicio e igual tratamiento en su negocio público por ser ellos personas de color. La sección 1 (a) de la Ley de Derechos Civiles de Puerto Rico — Ley núm. 131, aprobado el 13 de mayo de 1943, pág. 405 — dispone:
“En Puerto Rico no se negará a persona alguna acceso, ser-vicio e igual tratamiento en los sitios y negocios públicos y en *376los medios, de transporte por cuestiones políticas, religiosas, de raza o color o por cualquiera otra razón no aplicable a todas las personas en general.”
Y la sección 2 de la misma establece:
“Toda persona que deliberadamente o mediante informes falsos o cualquier subterfugio violare cualquiera de las dispo-siciones de esta Ley, incurrirá en un delito menos grave (misdemeanor) y será castigado con una multa no menor de vein-ticinco (25) dólares ni mayor de cien (100) dólares, o con cárcel por un término no mayor de cien (100) días ni menor de diez (10) días, o ambas penas a discreción del tribunal.”
La regla general, aun cuando hay autoridades en contra-rio, es que un estatuto protector de derechos civiles, no obstante contener una disposición de índole penal por su violación, no impide el ejercicio de una acción civil de daños y perjuicios, ya que el deber impuesto a las personas a quie-nes se aplica lo es para la protección y beneficio de otras personas, y la violación de ese deber es fuente de responsa-bilidad por cualquier, daño causado como consecuencia de ella. Anderson v. Pantages Theatre Co., 114 Wash. 24, 194 Pac. 813; Bolden v. Grand Rapids Operating Corporation, 239 Mich. 318, 214 N.W. 241; Ferguson v. Gies, 82 Mich. 358, 46 N.W. 718; 10 Am. Jur., Civil Rights, sección 25, pág. 918. Véase Monografía en 171 A.L.R. 920.
Si bien la Ley de Derechos Civiles de Puerto Rico hace un delito misdemeanor su violación, no es menos cierto que el propósito fundamental de la misma fué, según, su exposi-ción de motivos, consagrar en una pieza legislativa de acción dinámica — genuinamente democrática — el postulado conte-nido en la declaración de independencia de los Estados Uni-dos de América que declara: “Sostenemos como verdades evidentes que todos los hombres son creados iguales”, deter-minando expresamente “ciertos derechos civiles fundamen-tales respecto al disfrute por todas las personas en general de las facilidades que ofrezcan los sitios y negocios públicos de Puerto Rico, que proteja y garantice iguales derechos para *377todas las personas en Puerto Rico, y el máximo goce de los beneficios que deriven por su condición como tales los ciu-dadanos o residentes de Puerto Rico, irrespectivamente de diferencias de razas, credo político o religioso. . .” La Asamblea Legislativa, velando por esos principios básicos de la democracia — baluarte de la civilización, que requiere del ciudadano la más leal .devoción a sus principios — quiso desalentar los discrímenes raciales y proteger al individuo en esta fase de su libertad integral, haciendo postulado legis-lativo lo que, por razón natural, era ya uno de los derechos humanos en la conciencia de los hombres del mundo libre. Enmienda XIV de la Constitución; artículo 2, Ley Orgánica de Puerto Rico. El estatuto, por el hecho de castigar como delito!1) la violación del derecho en él consagrado, no impide el ejercicio de la acción civil de daños y perjuicios que por tal violación, y en relación con el artículo 1802 del Código Civil, tiene una persona que sufre daño culposo. No existe, pues, el error señalado.
Tampoco los señalamientos de error cuarto, quinto y sexto, que se refieren a la apreciación de la prueba. Toda vez que la corte inferior resolvió el caso, según la estipulación de las partes, por las declaraciones de los testigos que declararon ante otro juez, este Tribunal está en las mismas condiciones que el tribunal inferior para apreciar los hechos que surgen del récord ante nos. Gómez v. Trujillo, 59 D.P.R. 468, 472; Encarnación v. Salim, 69 D.P.R. 766. Concurrimos con las condiciones de hecho que hizo el tribunal inferior.

La sentencia será confirmada.


(1) Pueblo v. Suazo, 63 D.P.R. 905.